 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3   RONALD J. ALLISON,                                           Case No. 2:21-cv-01339-RFB-EJY

 4                   Plaintiff,

 5           v.                                                                 ORDER

 6   CLARK COUNTY DETENTION CENTER,

 7                   Defendant.

 8          On July 14, 2021, Plaintiff, an inmate in the custody of the Clark County Detention Center

 9   (“CCDC”), filed what appears to be a proposed complaint thereby initiating a civil action in this

10   Court. ECF No. 1-1. Plaintiff has neither paid the $402 filing fee for this matter, nor has he filed an

11   application to proceed in forma pauperis in this matter.

12          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to commence a

13   civil action may apply to proceed in forma pauperis, which allows the inmate to file the civil action

14   without prepaying the full $402 filing fee. To apply for in forma pauperis status, the inmate must

15   submit all three of the following documents to the Court:

16          (1) a completed Application to Proceed in Forma Pauperis for Inmate, on this Court’s

17          approved form (including pages 1 through 3 with the inmate’s two signatures on page 3),

18          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

19          (page 4 of this Court’s approved form), and

20          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

21          six-month period. If Plaintiff has not been at the facility a full six-month period, Plaintiff

22          must still submit an inmate account statement for the dates he has been present at the facility.

23          The Court grants Plaintiff a one-time extension to file a fully complete application to

24   proceed in forma pauperis containing all three of the required documents, or in the alternative, pay

25   the full $402 filing fee for this action on or before September 14, 2021.              Absent unusual

26   circumstances, the Court will not grant any further extensions of time. If Plaintiff is unable to file a

27   fully complete application to proceed in forma pauperis with all three required documents or pay

28
 1   the full $402 filing fee on or before September 14, 2021, the Court will recommend dismissal of

 2   this case without prejudice allowing Plaintiff to file a new case with the Court when Plaintiff is

 3   able to acquire all three of the documents needed to file a fully complete application to proceed in

 4   forma pauperis or pay the full $402 filing fee.

 5          A dismissal without prejudice means Plaintiff does not give up the right to refile the case

 6   with the Court, under a new case number, when Plaintiff has all three documents needed to submit

 7   with an application to proceed in forma pauperis. Alternatively, Plaintiff may choose not to file an

 8   application to proceed in forma pauperis and instead pay the full filing fee of $402 on or before

 9   September 14, 2021 to proceed with this case.

10          The Court will retain Plaintiff’s compliant (ECF No. 1-1), but the Court will not file the

11   complaint unless and until Plaintiff timely files a fully complete application to proceed in forma

12   pauperis with all three documents or pays the full $402 filing fee.

13          Accordingly, and for the foregoing reasons, IT IS HEREBY ORDERED that the Clerk of the

14   Court shall send Plaintiff the approved form application to proceed in forma pauperis by an inmate,

15   as well as the document entitled information and instructions for filing an in forma pauperis

16   application.

17          IT IS FURTHER ORDERED that on or before September 14, 2021, Plaintiff shall either

18   pay the full $402 filing fee for a civil action (which includes the $350 filing fee and the $52

19   administrative fee) or file with the Court:

20          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s

21          approved form (including pages 1 through 3 of the form with the inmate’s two signatures on

22          page 3),

23          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

24          (page 4 of this Court’s approved form), and

25          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

26          six-month period. If Plaintiff has not been at the facility a full six-month period, Plaintiff

27          must still submit an inmate account statement for the dates he has been present at the facility.

28
                                                       -2-
 1          IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to

 2   proceed in forma pauperis with all three documents or pay the full $402 filing fee for a civil action

 3   on or before September 14, 2021, the Court will recommend dismissal of this action without

 4   prejudice for Plaintiff to refile the case with the Court, under a new case number, when Plaintiff is

 5   able to file a complaint and has all three documents needed to file a complete application to proceed

 6   in forma pauperis or pays the full $402 filing fee.

 7          IT IS FURTHER ORDERED that the Clerk of the Court shall retain Plaintiff’s proposed

 8   complaint (ECF No. 1-1) but will not file it at this time.

 9          Dated this 15th day of July, 2021.

10

11                                                 _____________________________________
                                                   ELAYNA J. YOUCHAH
12                                                 UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     -3-
